PER CURIAM.
The appellant, the defendant below, appeals from a conviction of the crime of robbery (hold up of a supermarket). On considering the appellant’s contentions, in the light of the record and briefs, we find no error, and affirm. The evidence as to identification was sufficient. Positive identification testimony was given at trial by several witnesses. In the circumstances disclosed the in-court identification testimony was not tainted by the witnesses’ prior out of court identification of the defendant. See Anderson v. State, Fla.App. 1968, 215 So.2d 618; Allen v. State, Fla.App.1969, 219 So.2d 444.
Affirmed.